Citation Nr: 1604595	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder, prior to October 30, 2009.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, from October 30, 2009 to October 13, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  Prior to October 30, 2009, the Veteran's posttraumatic stress disorder (PTSD) was manifested by a well-groomed and appropriately dressed appearance; appropriate interaction and behavior; fully oriented to person place, place, and time; no panic attacks; no hallucinations; no delusions; no thought disorder; no impairment of communication; no impairment of judgment; no impairment of impulse control; no homicidal ideation or plan; no obsessive or ritualistic behavior; the ability to carry out activities of daily living; no suicidal ideation; and a mildly blunted affect; all of which result in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  From October 30, 2009 to October 13, 2011, the Veteran's PTSD was manifested by a well-groomed and appropriately dressed appearance; appropriate interaction and behavior; fully oriented to person place, place, and time; no panic attacks; no hallucinations; no delusions; no thought disorder; no impairment of communication; no impairment of judgment; no impairment of impulse control; no homicidal ideation or plan; no obsessive or ritualistic behavior; the ability to carry out activities of daily living; an anxious and dysphoric mood; intermittent thoughts of death since, but no suicidal plan or intent; and an episode of violence toward his son-in-law; all of which result in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that results in occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for PTSD prior to October 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial disability rating greater than 30 percent for PTSD from October 30, 2009 to October 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to increased evaluations for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2007 and October 2009 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorder.  Id.  Further, the Veteran has been provided an opportunity to testify before the Board.  Finally, in July 2014, the Board remanded the case so that the RO could readjudicate the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from October 30, 2009 to October 13, 2011.  There has been substantial compliance with the remand directives.  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Service connection was granted for PTSD by a rating decision dated in July 2007 and a disability rating of 10 percent was assigned thereto, effective from May 23, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also 38 C.F.R. § 3.400 (2015).  After filing a timely notice of disagreement, the Veteran perfected this appeal in July 2008 seeking an initial evaluation in excess of 10 percent.  In a March 2010 rating decision, the RO increased the rating from 10 to 30 percent, effective October 26, 2009.  In a November 2010 rating decision, the RO determined that a clear and unmistakable error was found in the effective date assigned for the increased 30 percent rating for the Veteran's service-connected PTSD, and the effective date for such rating assigned was changed to October 30, 2009.  In an August 2012 rating decision, the RO increased the rating for PTSD from 30 to 100 percent, effective, October 13, 2011.  Accordingly, the rating periods prior to October 13, 2011, remain on appeal.  
 
Pursuant to Diagnostic Code 9411, PTSD is rated at 10 percent when the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss such as, forgetting names, directions, and recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as, retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A GAF score of 81-90 denotes absent or minimal symptoms or good functioning in all areas.  DSM-V.  A GAF score of 71-80 denotes no more than slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  Id.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.

In March 2007 the Veteran underwent a VA examination, during which he reported that he was employed at an automobile manufacturing company for 35 years.  He stated that he retired in April 2006.  The Veteran reported that over the past year he spent his time "relaxing and trying to enjoy" himself.  He stated that he went to the movies and casinos with his wife, as well as met friends.  He reported that he stopped drinking alcohol 10 years ago, after he learned that a friend of his died from complications of alcohol abuse.  The Veteran stated that he typically slept for three to five hours per night, awoke, and returned to sleep for a few more hours.  With respect to his mood, the Veteran stated that it was "okay at times."  On examination, the Veteran was alert and fully oriented.  His speech was appropriate in volume, articulation, and rate, as well as coherent and goal-directed.  The Veteran did not have any difficulty recalling information from his military experience.  His affect was mildly blunted.  The Veteran demonstrated a brightening of his mood from time to time.  The Veteran denied suicidal and homicidal ideation.  He denied auditory and visual hallucinations.  There was no evidence of delusional thinking.  He denied experiencing panic attacks or episodes of anxiety.  Upon review of the claims file, the examiner diagnosed PTSD.  The examiner stated that the Veteran's current presentation appeared to be of mild psychiatric symptoms.  The Veteran's GAF score was 74.   

VA outpatient treatment records dated in February 2008 demonstrate that the Veteran attended individual psychotherapy.  A record in late February notes that the Veteran felt that he made progress during therapy.  At the time, he denied a depressed mood and suicidal ideation.  The Veteran reported that he did not believe that his temper was as controlled as he would like it to be.  VA outpatient treatment records dated in March 2008 through April 2008 note that the Veteran attended group therapy for a PTSD clinic.  The Veteran was noted to be an active participant of the group.

A VA outpatient treatment record dated in June 2008 notes the Veteran attended an individual therapy session.  The Veteran was well-groomed and appropriately dressed.  He was alert and oriented.  The Veteran's behavior was cooperative.  His mood was sad.  The Veteran's affect was appropriate to his mood - it was serious.  His speech was logical, coherent, and goal-directed.  The Veteran denied hallucinations and delusions.  His judgment was good and his insight was intact.  The Veteran denied the presence of suicidal thoughts, plans or intent.  The examiner noted that the Veteran had done extremely well in individual therapy, as he was able to reduce the severity of his symptoms and improve his overall functioning.  The examiner further noted that the Veteran completed group treatment.     

VA outpatient treatment records dated in July 2010 indicate that there were no changes in the Veteran's social status.  The examiner noted that the Veteran remained married to his wife of approximately 40 years.  At the time, the Veteran described a close and supportive relationship with his wife.  He stated that he had four adult children and two grandchildren.  The Veteran reported that he had recurrent conflict with one son-in-law; however, he indicated that he had a good relationship with his children and enjoyed visits with his grandchildren.  He stated that he had two friends and was a member of a church, where he volunteered two times per month.  The Veteran reported that he enjoyed gardening and fishing.    

The Veteran underwent a VA examination in October 2009, during which he reported that he kept to himself as a result of his depressed mood.  He described a close and supportive relationship with his wife, four adult children, and two grandchildren; however, noted that he experienced recurrent conflict with one of his son-in-law's.  He stated that he enjoyed visiting his grandchildren.  The Veteran noted that he had two friends and attended a church, where he volunteered two times per month.  He reported that he enjoyed gardening and fishing.  The Veteran stated that he spent most of his time doing solitary activities.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous.  The Veteran was cooperative, friendly, and attentive.  His affect was full and appropriate.  The Veteran's mood was anxious and dysphoric.  His attention was intact.  The Veteran was oriented to time, person, and place.  His thought process and content were unremarkable.  There was no evidence of delusions or inappropriate behavior.  Regarding judgment, the Veteran understood the outcome of his behavior.  There was no evidence of ritualistic or obsessive behavior.  There was no evidence of panic attacks.  There was no evidence of homicidal thoughts.  The Veteran reported intermittent thoughts of death; however, he denied suicidal plan or intent.  His impulse control was good.  There was evidence of an episode of violence, as the Veteran described an incident last year when an argument with his son-in-law escalated to a physical fight.  His memory was normal.  Upon examination, the examiner noted a GAF score of 42, and he noted that the Veteran's major depressive disorder was a common co-morbidity with his PTSD, and that the symptoms were related to or were part of each mental disorder.   

During the rating periods on appeal, the Veteran's GAF scores were 74 in 2007, 42 in 2009, indicating slight impairment to serious symptoms.  DSM-IV.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran's manifestations of PTSD during the rating periods on appeal include a well-groomed and appropriately dressed appearance; appropriate interaction and behavior; fully oriented to person place, place, and time; no panic attacks; no hallucinations; no delusions; no thought disorder; no impairment of communication; no impairment of judgment; no impairment of impulse control; no homicidal ideation or plan; no obsessive or ritualistic behavior; the ability to carry out activities of daily living; no suicidal ideation or plan prior to October 30, 2009; a mildly blunted affect prior to October 30, 2009; an anxious and dysphoric mood since October 30, 2009; intermittent thoughts of death since October 30, 2009, but no suicidal plan or intent; and an episode of violence toward his son-in-law reported during examination on October 30, 2009.

The evidence of record also demonstrates that throughout the rating periods on appeal, the Veteran has been married to his wife for almost 40 years, and they have a close and supportive relationship, as well as four adult children with whom he was also close.  The Veteran has two grandchildren that he enjoyed visiting.  While the Veteran reported that he had recurrent conflict with one son-in-law, to include a physical altercation; he also had two friends and was a member of a Christian church, where he volunteered two times per month.  Moreover, the Veteran reported that he enjoyed gardening and fishing.  Finally, the evidence shows that subsequent to discharge from service, the Veteran worked for approximately 35 years for the same company and retired due to age eligibility.  According, the medical evidence of record does not demonstrate that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to October 30, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, the medical evidence of record does not demonstrate that there is occupational and social impairment with reduced reliability and productivity from October 30, 2009 to October 13, 2011.  Id.  

The GAF score of 74 assigned to the Veteran's PTSD as a result of the VA examination in 2007 is indicative of a no more than a minor disability picture with slight impairment in social functioning, with transient and expectable reactions to psychological stressors.  Further, the objective and subjective symptomatology, as well as the clinical evidence reported at such examination and outpatient treatment, do reflect symptoms that are indicative of such a disability picture.  

The assigned GAF score of 42 assigned to the Veteran's PTSD as a result of the October 30, 2009 VA examination is indicative of a serious disability picture and connotes serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the objective and subjective symptomology, as well as the clinical evidence reported at that examination, do not reflect symptoms that are indicative of such a disability picture.  Although mental status examination revealed intermittent thoughts of death, as well as the report of an episode of violence toward his son-in-law, it was noted that the Veteran did not have any suicidal intent or plan, or any impairment of impulse control.  Further, the examination also noted that the Veteran was married for almost 40 years in a close and supportive relationship, and that he had a close relationship with his four adult children and spent time with his two grandchildren.  Moreover, the examination demonstrated that the Veteran maintained the same job for 35 years, with the same company.  In addition, the examination showed that the Veteran was well-groomed and neat in appearance, behaved and interacted in an appropriate fashion, had logical and relevant thought processes, was oriented to time, person, and place, exhibited good reasoning as well as good concentration and verbal comprehension, and there was no evidence of panic attacks.  Although the Veteran demonstrated an anxious and dysphoric mood, serious impairment in family relations and work were not shown, and importantly, there was no evidence of impairment of impairment in reality testing or communication.  

Based on the totality of the evidence, including consideration of the GAF scores and objectively and subjectively noted symptomatology, and in accordance with all applicable legal criteria, the Board finds that the Veteran's disability is appropriately evaluated as 10 percent disabling prior to October 30, 2009, as the effect of the Veteran's PTSD disorder, results in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  Similarly, the Board finds that the Veteran's disability is appropriately evaluated as 30 percent disabling from October 30, 2009 to October 13, 2011, as the effect of the Veteran's PTSD disorder, results in no more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that results in occupational and social impairment.  Id.   

The Veteran's statements are competent evidence as to the manifestations of his service-connected PTSD disorder.  However, the Board finds that the medical evidence, to include the clinical testing as to the specific requirements for increased ratings under the Rating Schedule, with the examners' consideration of his statements, is more probative to the issue of an increased rating for his service-connected PTSD disorder.  

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent evaluation prior to October 30, 2009 and the 30 percent evaluation from October 30, 2009 to October 13, 2011, for his PTSD disorder, inadequate.  38 C.F.R. § 3.321(b).  The Veteran's service-connected PTSD disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  As noted above, the Veteran submitted evidence demonstrating that his most recent GAF assessments resulted in scores of 74 and 42.  However, "[a]lthough certain symptoms must be present in order to establish the diagnosis of PTSD . . . it is not the symptoms, but their effects, that determine the level of impairment."  See Mauerhan, 16 Vet. App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 (1996) (holding that § 4.130 "'is a reasonable and permissible construction of 38 U.S.C. § 1155'").  Moreover, the evidence of record demonstrates that the Veteran's PTSD is marked by a well-groomed and appropriately dressed appearance; appropriate interaction and behavior; fully oriented to person place, place, and time; no panic attacks; no hallucinations; no delusions; no thought disorder; no impairment of communication; no impairment of judgment; no impairment of impulse control; no homicidal ideation or plan; no obsessive or ritualistic behavior; the ability to carry out activities of daily living; no suicidal ideation or plan prior to October 30, 2009; a mildly blunted affect prior to October 30, 2009; an anxious and dysphoric mood since October 30, 2009; intermittent thoughts of death since October 30, 2009, but no suicidal plan or intent; and an episode of violence toward his son-in-law reported during examination on October 30, 2009.  The evidence of record also demonstrates that, after his retirement from the military, the Veteran worked for more than 34 years for the same company, retiring due to age eligibility.  The evidence further demonstrates that the Veteran was married to his spouse for more than 39 years, and had good familial and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 10 percent evaluation prior to October 30, 2009, and by a 30 percent evaluation from October 30, 2009 to October 13, 2011.  The assigned ratings for the PTSD disorder for such rating periods reasonably describe the Veteran's service-connected PTSD disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time prior to October 30, 2009 or from October 30, 2009 to October 13, 2011, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 10 or 30 percent, respective, would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent prior to October 30, 2009, and in excess of 30 percent from October 30, 2009 to October 13, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial disability rating in excess of 10 percent for PTSD prior to October 30, 2009 is denied. 

An initial rating in excess of 30 percent for PTSD from October 30, 2009 to October 13, 2011 is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


